Citation Nr: 0405080	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-15 294	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for colon cancer.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to March 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision of the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The veteran's initial claim for service connection for colon 
cancer was received by the RO in September 1999, and was 
denied in a November 1999 rating decision as not well 
grounded.  Significantly, the notice letter to the veteran 
accompanying that decision (dated December 3, 1999) told him, 
"Additional evidence is needed to consider service 
connection for the following condition:  colon cancer."  It 
did not advise the veteran that service connection for colon 
cancer was denied (albeit, it did mention appellate rights).  

Furthermore, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  The law also provided that under certain 
circumstances claims that had been denied as not well 
grounded and became final during the period from July 14, 
1999, to November 9, 2000, may be re-adjudicated as if the 
denial had not been made.  

In June 2001 the RO advised the veteran that it was going to 
review his claim pursuant to the VCAA.  In a September 2001 
rating decision the RO re-adjudicated the claim on a de novo 
basis and denied the claim.  Inasmuch as the November 1999 
rating decision became final in December 2000, after the VCAA 
was promulgated, it did not fall under the statutory 
provision requiring readjudication (if raised on claimant's 
or VA's motion).  However, in light of the ambiguity in the 
December 3, 1999 letter to the veteran advising him of the 
November 1999 rating decision, the Board finds that the 
November 1999 rating decision did not become final, and that 
the September 2001 rating decision properly addressed the 
matter de novo.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


REMAND

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
provided guidance regarding the notice requirements mandated 
by the VCAA.  The June 2001 letter to the veteran informing 
him of passage of the VCAA, and that the RO would, on its own 
motion reconsider his claim, appears to meet the Court's 
guidelines regarding initial VCAA notice.  It preceded the 
rating decision, and advised the veteran to submit anything 
he had relevant to the claim (and wanted considered).  It 
also requested specific information (that he subsequently 
provided) that was to be used in assisting him in developing 
his claim.  (He had already been specifically advised that 
what was needed to establish entitlement to the benefit 
sought was evidence of a nexus between the colon cancer and 
service.)  

While the June 2001 letter advised the veteran to respond in 
60 days, it went on to inform him that evidence submitted 
within one year would be considered.  Under the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651,__(Dec. 16, 2003) (to be codified at 38 U.S.C. § __), 
the Board may proceed with consideration of the appeal.

The veteran then asserted that his claim was based on Agent 
Orange exposure.  The September 2001 rating decision and a 
subsequent statement of the case (SOC) advised him that the 
claimed disability was not a presumptive disorder under the 
Agent Orange provisions, and that to prevail in the claim it 
was necessary to show a direct relationship between the colon 
cancer and service.  In light of all the notifications 
already made, the veteran appears to have notification of 
everything critical to his claim; he certainly is not 
prejudiced by the development requests that follow. 

In September 1999 the veteran submitted a VA Form 21-4142, 
informing that he was treated for colon cancer at the VA 
Medical Center (VAMC) in Oakland, California in July 1999, 
Mather AFB (where surgery for colon cancer was performed) in 
August 1999, and at the VAMC in Martinez, California in 
August 1999.  It does not appear that any attempt has been 
made to obtain records of such treatment.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  These records may contain 
information bearing on the veteran's claim.  (Treatment 
records from the Martinez, California VAMC from January to 
March 2002 are of record.)  In August 2001, the veteran 
informed that he also was treated for colon cancer in July 
1999 by Dr. Ralph Bernstein and at Alameda Hospital.  It does 
not appear that there has been any attempt to obtain these 
private treatment records.  Private medical records likewise 
may contain information critical to the matter at hand.  

VA's duty to assist mandates that the case be REMANDED for 
the following:

1.  The RO should obtain for the record 
the veteran's treatment records from the 
following medical facilities:  Oakland, 
California VAMC (dated from August 1999 
to the present), Mather AFB, Mather, 
California (August and September 1999), 
and Martinez, California VAMC (August 
1999 to the present).  All attempts to 
obtain such records should be documented 
in the claims folder.

2.  The RO should also obtain for the 
record the veteran's private treatment 
records from Dr. Ralph Bernstein, 
Alameda, California (July 1999) and 
Alameda Hospital, Alameda, California 
(July 1999).  All attempts to obtain such 
records should be documented in the 
claims folder.

3.  Thereafter, only in the event that 
any medical records obtained pursuant to 
the request above show a relationship 
between colon cancer and the veteran's 
active service, the RO should arrange for 
the veteran to undergo an examination by 
an oncologist to ascertain the likely 
etiology of his colon cancer.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should opine whether the 
veteran's colon cancer is, at least as 
likely as not, related to his active 
service.  The examiner must explain the 
rationale for the opinion given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran the requisite 
period of time to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


